United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-256
Issued: October 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 3, 2009 appellant filed a timely appeal from a September 21, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant met his burden of proof to establish that he is entitled to
schedule awards greater than the 6 percent previously awarded for his right lower extremity and
10 percent for his left lower extremity.
FACTUAL HISTORY
On June 8, 1996 appellant, then a 39-year-old mail handler, filed an occupational disease
claim, that was adjudicated under Office file number xxxxxx100 and accepted by the Office for
aggravation of Morton’s neuroma, bilateral feet. He underwent excision of the neuroma on the
left on May 9, 1996 and by decision dated February 10, 1997 was granted a schedule award for a

10 percent permanent impairment of the left leg.1 On April 23, 1997 appellant underwent the
same procedure on the right leg and by decision dated August 14, 1998, was granted a schedule
award for a five percent impairment of the right leg.2 He had a second surgical excision on the
right leg on November 10, 1999 and by decision dated October 23, 2000 the Office found that he
was not entitled to an increased schedule award. On April 29, 2003 appellant filed a claim for an
additional schedule award.3
In June 2003 the Office referred appellant to Dr. Oscar F. Sterle, a Board-certified
orthopedic surgeon, for a second opinion evaluation and in a July 18, 2003 report, he provided
physical examination findings and advised that maximum medical improvement had been
reached regarding appellant’s bilateral foot conditions. Dr. Sterle stated that, in accordance with
Tables 17-14 and 17-37 of the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (hereinafter A.M.A., Guides),4 appellant had a five percent
impairment of each lower extremity. An Office medical adviser agreed with Dr. Sterle’s
conclusion and in a September 24, 2003 decision, the Office denied appellant’s claim for an
additional schedule award.
On July 6, 2005 appellant filed a claim that was adjudicated under Office file number
xxxxxx516, accepted for bilateral osteoarthritis of the knees. Dr. Gerald M. Rosenberg, Boardcertified in orthopedic surgery, performed extensive debridement and excision of plica band on
the left leg on April 26, 2006 and extensive debridement and chondroplasty on the right leg on
June 13, 2006. On June 30, 2007 appellant filed a schedule award claim and in August 2007 was
referred to Dr. Manhal A. Ghanma, a Board-certified orthopedist, for a second opinion
evaluation. On September 25, 2007 Dr. Ghanma reported that knee x-ray studies demonstrated
narrowing of the medial joint spaces in both knees with three millimeters cartilage intervals
bilaterally. He provided range of motion findings and noted no crepitation on range of motion
examination, no motor weakness or abnormality of gait, stance or balance. Dr. Ghanma advised
that appellant had reached maximum medical improvement and that, in accordance with Table
17-10 of the fifth edition of the A.M.A., Guides, he was not entitled to an impairment rating for
either knee due to loss of range of motion, but that he was entitled to a seven percent impairment
for each knee under Table 17-31, based on narrowing of the medial cartilage space as evidenced
by x-rays. By report dated October 17, 2007, an Office medical adviser stated that maximum
medical improvement was reached on July 26, 2006, that appellant was not entitled to a schedule

1

In a July 8, 1997 decision, an Office hearing representative affirmed the February 10, 1997 schedule award
determination.
2

In a November 21, 1997 decision, the Office denied appellant’s claim for a schedule award for the right lower
extremity. On April 8, 1998 an Office hearing representative set aside the November 21, 1997 decision and
remanded the case to the Office for further development of the medical evidence.
3

Appellant has a number of accepted claims for aggravation of lumbar disc disease, ganglion cyst and
tenosynovitis, lumbar sprain, aggravation of osteoarthritis of the knee, lumbosacral sprain and right knee sprain,
bilateral aggravation of joint disease of the hips, left ankle tenosynovitis, right shoulder arthroscopy and aggravation
of lumbar disc disease.
4

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

2

award based on bilateral range of motion findings and that, under Table 17-31, he was entitled to
a seven percent impairment for each lower extremity due to the cartilage interval finding.
In the interim, on April 25, 2007 under file number xxxxxx509, the Office accepted that
appellant sustained aggravation of Achilles tendinitis and aggravation calcaneal spur on the left.
On December 12, 2007 it combined the files for the three claims noted above, with file number
xxxxxx100 becoming the master. In February 2008, the Office referred appellant to Dr. Karl V.
Metz, a Board-certified orthopedic surgeon, for a second opinion evaluation for an assessment of
the accepted conditions in all three claims and an impairment evaluation. In a February 28, 2008
report, Dr. Metz provided lower extremity examination findings and noted that appellant’s right
thigh was three centimeters greater than the left. He concluded that, in accordance with the fifth
edition of the A.M.A., Guides appellant had a zero percent impairment for his knees, a zero
percent impairment for his feet and a 13 percent impairment for 3.0 centimeters of left thigh
atrophy.
On April 9, 2008 an Office medical adviser reviewed the medical record including
Dr. Metz’s report and advised that in accordance with Tables 17-10 and 17-14 of the fifth edition
of the A.M.A., Guides appellant had a zero percent impairment due to knee and toe range of
motion and that under Table 17-6, he was entitled to a 13 percent impairment for 3.0 centimeters
of left thigh atrophy.
In May 2009 the Office referred appellant to Dr. E. Gregory Fisher, a Board-certified
orthopedist, for a second opinion evaluation and impairment rating in accordance with the sixth
edition of the A.M.A., Guides.5 In a June 15, 2009 report, Dr. Fisher provided examination
findings for the lower extremities and advised that in regard to the bilateral Morton’s neuroma
with surgeries, appellant had a residual decreased sensation over the third and fourth toes
bilaterally with normal motion in the toes. In regards to the bilateral aggravation of osteoarthritis
of the knees with surgery, Dr. Fisher had decreased range of motion of flexion to 90 degrees
bilaterally, patellofemoral and medial crepitation on flexion and extension bilaterally and onehalf inch muscle atrophy of the right thigh when compared to the left thigh. He found no
objective findings over the left Achilles tendon or the left heel. Dr. Fisher advised that
maximum medical improvement for the right knee occurred by September 13, 2006 and July 26,
2006 on the left. In regards to the Morton’s neuroma, he advised that appellant reached
maximum medical improvement by January 1, 1998 on the right and January 1, 2002 on the left
and in regard to aggravation of the left Achilles tendinitis and the aggravation of the left heel
spur, maximum medical improvement was reached by June 2007. Dr. Fisher advised that, in
accordance with Chapter 16 of the sixth edition of the A.M.A., Guides for the left Achilles
tendinitis and the left heel spur, using Table 16-2, appellant would fit a Class 0 category,
yielding no impairment for these conditions. For the right and left Morton’s neuromas, he
advised that, based on decreased sensation to light touch over the third and fourth toes
bilaterally, under Tables 16-11 and 16-12, appellant had a Class 1 impairment and under the
adjustment grid, a functional history of one, physical examination of one and nonapplicable
clinical signs, for a two percent impairment of the lower extremity for the right foot and a two
percent impairment of the lower extremity for the left foot stemming from the aggravation of the
5

A.M.A., Guides (6th ed. 2008).

3

Morton’s neuroma. For the osteoarthritis of the bilateral knees, Dr. Fisher advised that under
Table 16-3 appellant would fit Class 1 for a three millimeter cartilage interval and defects noted
surgically, with a grade modifier for functional history under Table 16-6 of zero percent, under
Table 16-7 for physical examination of one percent and under Table 16-8 for clinical finding of
one percent, yielding an adjusted impairment of four percent for each lower extremity based on
bilateral osteoarthrosis of the knees. He then combined the foot impairments of two percent with
the knee impairments of four percent, yielding a six percent impairment of each lower extremity.
By report dated July 2, 2009, Dr. Nabil F. Angley, an Office medical adviser who is
Board-certified in orthopedic surgery, reviewed Dr. Fisher’s report and agreed with his
conclusion that appellant had a total six percent left lower extremity impairment and a six
percent impairment on the right.
On September 21, 2009 appellant was granted a schedule award for an additional one
percent right lower extremity impairment. The Office noted that he had previously received a
schedule award for a 10 percent left lower extremity impairment, greater than the 6 percent
found by Dr. Fisher and was thus not entitled to an additional schedule award for a left lower
extremity impairment. The award was for 2.88 weeks, to run from September 13, 2006, the date
of maximum medical improvement for the right knee, to October 3, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act6 and its
implementing federal regulations,7 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.8 For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used
to calculate schedule awards.9 For decisions issued after May 1, 2009, the sixth edition of the
A.M.A., Guides will be used.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment class for the diagnosed condition (CDX), which is then adjusted by
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Supra note 5 at 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.”

4

grade modifiers based on functional history (GMFH), physical examination (GMPE) and clinical
studies (GMCS).12 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).13
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the Office medical
adviser providing rationale for the percentage of impairment specified.14
ANALYSIS
The sixth edition of the A.M.A., Guides provides that lower extremity impairments be
classified by diagnosis which is then adjusted by grade modifiers according to the formula noted
above.15 Appellant’s accepted diagnosed conditions are bilateral Morton’s neuromas, bilateral
osteoarthritis of the knees and aggravation of Achilles tendinitis and calcaneal spur on the left.
On February 10, 1997 he was granted a schedule award for a 10 percent permanent impairment
of the left leg and on August 14, 1998, a schedule award for a 5 percent impairment of the right
leg. On September 21, 2009 appellant was granted a schedule award for an additional one
percent on the right.
By report dated June 15, 2009, Dr. Fisher discussed the relevant tables in the sixth edition
of the A.M.A., Guides. He followed the assessment formula of the sixth edition of the A.M.A.,
Guides and advised that, in accordance with Chapter 16, for the left Achilles tendinitis and the
left heel spur, using Table 16-2, Foot and Ankle Regional Grid, appellant would fit a Class 0
category, yielding no impairment for these conditions.16 For the right and left Morton’s
neuromas, Dr. Fisher advised that, based on decreased sensation to light touch over the third and
fourth toes bilaterally, under Tables 16-11, Sensory and Motor Severity and 16-12, Peripheral
Nerve Impairment, appellant had a Class 1 impairment17 and under the adjustment modifiers
described in section 16.4, a functional history of one, physical examination of one and no clinical
signs,18 for a two percent impairment of the lower extremity for the right foot and two percent
impairment of the lower extremity for the left foot, stemming from the aggravation of the
Morton’s neuroma. For the osteoarthritis of the bilateral knees, he advised that under Table 163, Knee Regional Grid, appellant would fit a Class 1 with 3.0 millimeter cartilage interval and
defects noted surgically. Dr. Fisher then applied the grade modifiers described in Table 16-5
12

Id. at 494-531.

13

Id. at 521.

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
15

Id.

16

Supra note 5 at 501-08.

17

Id. at 533-35.

18

Id. at 531-33.

5

with analysis provided in Tables 16-6 through 16-8 and the net adjustment formula19 and
determined that appellant was not entitled to an additional impairment for functional history
(GMFH) and an additional one percent for physical examination (GMPE) and an additional one
percent for clinical studies (GMCS), yielding an adjusted impairment of four percent for each
lower extremity based on bilateral osteoarthrosis of the knees.20 Dr. Fisher then combined the
impairments of two percent for each foot with the four percent impairments for each knee,
yielding a six percent impairment of each lower extremity. Dr. Angley, an Office medical
adviser reviewed Dr. Fisher’s report and agreed with his conclusion that appellant had a total six
percent left lower extremity impairment and a six percent impairment on the right.
The Board finds that Dr. Fisher’s medical report constitutes the weight of medical
opinion. The record does not contain any evidence to establish greater impairment to each lower
extremity in accordance with the sixth edition of the A.M.A., Guides. Appellant has not
established that he sustained more than a 6 percent right lower extremity impairment and 10
percent impairment on the left.
CONCLUSION
The Board finds that appellant has a 6 percent right lower extremity impairment and a 10
percent impairment on the left.

19

Id. at 515-21.

20

Id. at 517, 519.

6

ORDER
IT IS HEREBY ORDERED THAT the September 21, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 8, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

